Citation Nr: 0836062	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Columbia, South Carolina.  
A transcript of the hearing has been added to the record. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On May 9, 1972, the RO issued a rating decision denying 
service connection for hypertension; the veteran did not 
enter a notice of disagreement within one year of notice of 
that decision. 

2.  The evidence associated with the claims file subsequent 
to the May 1972 rating decision does not to relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision denying service connection 
for hypertension became final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1100 (2007).

2.  The additional evidence received since the May 1972 
rating decision is not new and material, and the claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Prior to the final May 1972 rating decision, the RO issued a 
rating decision in June 1971 that details why service 
connection for hypertension was denied.  The veteran's 
service treatment records showed that his blood pressure was 
high enough to equate to a 10 percent disability level at the 
time he entered service.  His blood pressure was not at a 
level higher than 10 percent at the time of separation.  
Therefore, the evidence showed no aggravation of hypertension 
in service.

The new evidence associated with the claims file since the 
May 1972 final decision consists of medical treatment 
records.  These post-service records do not contradict the 
finding that hypertension preexisted service or show that 
hypertension was aggravated by service.  

The new evidence also consists of the veteran's written 
submissions and personal hearing testimony that he did not 
have problems with hypertension prior to service; he was not 
diagnosed with high blood pressure during service, and did 
not have elevated blood pressure during service; he thought 
he had high blood pressure within a year of service 
separation, during which time he sought treatment and was 
placed on medication; he was unable to obtain the post-
service treatment records, and could only obtain records back 
to 1992.  

The Board finds that the evidence associated with the claims 
file subsequent to the May 1972 rating decision does not to 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for 
hypertension.  The additional evidence does not show that the 
veteran's that hypertension did not preexist service or show 
that hypertension was aggravated by service.  Therefore, the 
additional evidence is not material.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen service connection for 
hypertension has not been received, the requirements for 
reopening are not met, and the May 1972 rating decision 
remains final.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2005 of the information and evidence needed 
to substantiate a claim to reopen service connection for 
hypertension, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The notice provided in July 2005 
addressed the specific information and evidence necessary to 
reopen the claim for service connection for hypertension, and 
adequately informed him of the specific basis for the prior 
denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (in claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in August 2006, the veteran was provided such 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection.  
Moreover, because the claim to reopen service connection for 
hypertension is being denied, service connection will not be 
granted, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

New and material evidence not having been received, reopening 
of service connection for hypertension is denied.


REMAND

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f)(1) (2007).  See also 38 U.S.C.A. § 
1154(b) (West 2002).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. § 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, the evidence shows that the veteran has been 
diagnosed with PTSD. 

On the question of in-service stressful event, the evidence 
also shows that the veteran was stationed in the Republic of 
Vietnam from April 5, 1969 to April 1, 1970, earned the 
Vietnam Campaign Medal, and his enlisted occupational 
specialty was field wireman.  

In stressor statements, the veteran wrote that he was a 
switchboard operator/field wireman during service, and he 
also pulled guard duty and removed enemy bodies from the 
perimeter wore.  During VA treatment or examination, the 
veteran indicated that he was a combat veteran. 

The veteran testified at his August 2008 Board hearing that, 
while stationed in Vietnam, his base came under enemy attack 
several times, including during the TET Offensive, when the 
enemy tried to breach the wires around the base perimeter.  
He also testified that on another occasion he stood guard 
duty at night, and that he fired back at enemy attacks.  

He appeared to testify at the personal hearing that his 
military unit in Vietnam from April 1969 to February 1970 was 
with the A Battery at 7th Battalion Artillery.  Service 
personnel records show that in April 1969 the veteran was 
attached to the A Battery, 7th Battalion, 9th Artillery.  He 
submitted the titles of unit histories, "Lessons Learned, 
Headquarters, 7th Battalion, 9th Artillery, dated in August 
and November 1969, but did not submit the actual unit 
histories.  

A Combat After Action Interview Report dated from January 4 
to January 11, 1970 show that, on the northeastern slope of 
Nui Ba Den, Operation Cliff Dweller began; that the veteran's 
unit, A Battery, 7th Battalion, 9th Artillery, was one of the 
supporting forces; that 12,653 artillery rounds were fired 
from January 4 to January 12, 1970; and there were various 
reported incidents of sniper fire, grenade detonations, 
injuries, deaths, etc.  

With is VA Form 9, the veteran submitted an index of after-
action reports that listed his unit.  The RO should obtain 
unit histories in an attempt to verify that the veteran's 
unit came under enemy attack during his Vietnam service.  If 
verification is successful, a VA examination for PTSD should 
be scheduled.

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action:

1.  The RO/AMC should order or conduct 
research of unit histories of the A 
Battery, 7th Battalion, 9th Artillery.  The 
RO/AMC should attempt to verify that the 
veteran's unit was exposed to attacks from 
April 1969 to February 1970, including 
specifically for the period of January 4 to 
January 11, 1970.  

2.  If such research by the RO/AMC does not 
provide verification of reported in-service 
stressful events, the RO/AMC should contact 
the U.S. Army and Joint Services Records 
Research  Center (JSRRC), 7798 Cissna Road, 
Suite  101, Springfield, Virginia 22150, 
and ask that they provide any available 
information which might corroborate the 
veteran's in-service stressors, including 
specifically unit histories of the A 
Battery, 7th Battalion, 9th Artillery.  The 
JSRRC should attempt to verify that the 
veteran's unit was exposed to attacks from 
April 1969 to February 1970, including 
specifically for the period of January 4 to 
January 11, 1970.  Any response and/or  
additional records must be associated  with 
the claims file.  

3.  If the RO verifies the presence of an 
in-service stressor, a VA PTSD examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature, 
and severity of any psychiatric illness, to 
include PTSD.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV due 
to verified service stressors.  The RO is 
to inform the examiner that only a 
stressor(s) that has been verified by the 
RO or the Board may be used as a basis for 
a diagnosis of PTSD.  The relevant 
documents in the claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; (2) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
diagnosed PTSD and one or more of the in-
service verified stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for PTSD.  If the benefit is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


